UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7089



PETER O. ODIGHIZUWA,

                                              Plaintiff - Appellant,

          versus


OFFICER S. STROUTH,

                                               Defendant - Appellee,

          and


OFFICER J. POWERS; GARY BASS,

                                                          Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, Magistrate
Judge. (7:06-cv-00720-mfu)


Submitted:   December 19, 2007            Decided:   January 10, 2008


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peter O. Odighizuwa, Appellant Pro Se. William W. Muse, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Peter O. Odighizuwa appeals the magistrate judge’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.*                We have

reviewed the record and find no reversible error.             Accordingly, we

affirm    for     the   reasons    stated      by   the    magistrate    judge.

Odighizuwa v. Strouth, No. 7:06-cv-00720-mfu (W.D. Va. Apr. 17,

2007 & July 6, 2007).         We dispense with oral argument because the

facts    and    legal   contentions   are     adequately    presented    in   the

materials      before   the   court   and     argument    would   not   aid   the

decisional process.



                                                                        AFFIRMED




     *
      The case was decided by a magistrate judge pursuant to
28 U.S.C. § 636(c) (2000).

                                      - 2 -